DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 3/14/2022
The approved terminal disclaimer invalidates the Double Patenting rejections of record, and therefore those rejections are withdrawn.
The corrected drawings have been entered and correct the previous issues. Therefore, the previous drawing objections are withdrawn.
The Amendments, in tandem with the Examiner’s Amendment below, are seen to correct all informalities. Therefore, the previous claim objections are withdrawn.
The Amendments/Arguments are seen to overcome the prior art of record, and therefore the previous prior art rejections are withdrawn. Furthermore, the claims are found to be allowed, as described in the reasons for allowance below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrence on 5/12/2022.

The application has been amended as follows: 
6. The pneumatic servovalve as claimed in claim 1, further comprising a heat exchanger fluidly connected between the first passage and the second passage such that, in use, the cooling fluid is configured to flow from the first passage to the second passage via the heat exchanger and to be combined with the pneumatic fluid flowing through the pneumatic fluid return port.

14. A pneumatic servovalve comprising an integrated pneumatic fluid and heat exchanger system, the system comprising:
a base comprising:
	a pneumatic fluid supply port for fluid connection to a pneumatic fluid source, the pneumatic fluid supply port in fluid communication with a pneumatic fluid return port to allow a pneumatic fluid leaving the pneumatic fluid supply port to flow through the pneumatic fluid return port,
	a first passage for fluid connection to a cooling fluid source separate from the pneumatic fluid source, and
	a second passage in fluid communication with the pneumatic fluid return port; and
a heat exchanger fluidly connected between the first passage and the second passage such that, in use, a cooling fluid is configured to flow from the first passage to the second passage via the heat exchanger and to be combined with the pneumatic fluid flowing through the pneumatic fluid return port.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record discloses at least “and one or more ceramic spacer columns positioned over the base, each configured to position, support and insulate one or more components of the torque motor and to support a respective one of the fasteners” in the context of the claim.
It would not be obvious to modify closest art of record Simpson, as the heat exchanger uses a conductive material (also argued by applicant). In other words, Simpson teaches against the use of insulating ceramic.
Claims 2-6 are also allowed by virtue of their dependency on claim 1.
Regarding claim 7, none of the prior art of record discloses the claim in its entirety.
	Simpson lacks an insulating layer between the base/heat exchanger and motor.
While insulating layers per se are known in the art, it would not be obvious to add an insulating layer in that specific location of Simpson without undue hindsight reasoning.
	Zhai shows the heat exchanger extending and covering a top of the torque motor. In other words, Zhai teaches against an insulating layer between a base/heat exchanger and a motor. 
Therefore, it would not be obvious to apply an insulating layer between the exchanger/base and motor, as the alterations could render the apparatus inoperable. 
Claims 8-13 are also allowed by virtue of their dependency on claim 8-13.
Regarding claim 14, none of the prior art of record discloses at least “the system comprising: a pneumatic fluid supply port for fluid connection to a pneumatic fluid source, the pneumatic fluid supply port in fluid communication with a pneumatic fluid return port to allow a pneumatic fluid leaving the pneumatic fluid supply port to flow through the pneumatic fluid return port, a first passage for fluid connection to a cooling fluid source separate from the pneumatic fluid source” in the context of the claim.
	It would not be obvious to modify closest art of record Zhai to teach this feature without undue hindsight reasoning.
	Claims 15-20 are also allowed by virtue of their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753